DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Lohse on 06/09/2021. Applicant agreed to clarifying amendments as set forth below.

The application has been amended as follows: 
In claim 1, line 4, insert –on—before “a first side”.
In claim 16, line 7, insert –on—before “a first side”.
Claim 3 was amended as follows:
3.	The assembly of claim 1, wherein each of the plurality of three-dimensionally contoured electrically conductive patient contacts 
Claim 4 was amended as follows:
4.	The assembly of claim 1, wherein the plurality of three-dimensionally contoured electrically conductive 


Claim 6 was amended as follows:
6.	The assembly of claim 1, wherein the plurality of three-dimensionally contoured electrically conductive 
Claim 7 was amended as follows:
7. The assembly of claim 1, wherein the plurality of three-dimensionally contoured patient 
Claim 8 was amended as follows:
8. The assembly of claim 1, wherein each of the plurality of three-dimensionally contoured electrically conductive patient contacts 
Claim 10 was amended as follows:
10. The assembly of claim 1, wherein the plurality of three-dimensionally contoured electrically conductive one of or a passive in nature sensor.
Claim 11 was amended as follows:
11. The assembly of claim 1, wherein each of the plurality of three-dimensionally contoured electrically conductive patient contacts 
Claim 12 was amended as follows:
12. The assembly of claim 1, wherein the plurality of three-dimensionally contoured electrically conductive 
Claim 15 was amended as follows:
15. The assembly of claim 1, wherein the plurality of three-dimensionally contoured electrically conductive patient contacts 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791